PLS CPA, A PROFESSIONAL CORP. t 4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341 t FAX (858) 433-2979 t E-MAIL changgpark@gmail.com t Exhibit 23.1 November 14, 2012 To Whom It May Concern: We hereby consent to the use in this Registration Statement on FormS-1/A2 of our report dated August 29, 2012, relating to the financial statements of Quorum Corp. as of June 30, 2012, which appears in such Registration Statement. We also consent to the references to us under the headings “Experts” in such Registration Statement . Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111 Registered with the Public Company Accounting Oversight Board
